The Attorney                General of Texas
                                                                           November 3,    1983
        JIM MATTOX
        Attorney General



        Supreme      Court Building             Honorable Gibson D. Lewis                              Opinion    No. ~~-86
        P. 0. Box 12546                         SpdCer
        Austin.    TX. 7671 I- 2546             Texas House of Representatives                         Re:   Eminent domain powers of
        5121475-2501                                                                                   the Fort Worth Regional Trans-
                                                P. 0. Box 2910
        Telex    9101674.1367
        Telecopier     51214750266
                                                Austin,  Texas   78769                                 port&ion   Authority

                                                Dear Speaker      Lewis:
        714 Jackson.  suite 700
        Dallas, TX. 75202.4506
                                                      You have asked two narrow questions    regarding   the eminent domain
        2141742~6944
                                                powers of the Fort Worth Transportation       Authority   [hereinafter    “the
                                                authority”]   under   article  iiiay,   V.T.C.S.       we “ill      limit   our
        4624 Alberta        Ave.. Suite   160   discussion  to those questions which are as follows:
        El Paso, TX.        79905.2793
        9151533.3464
                                                                  (1)   If    the voters  confirm  creation     of the
                                                              authority    and levy of the proposed    sales   and use
P
          101 TWOS,        Suite   700                        tax, will     the authority  be empowered to exercise
         ,ous,on,    TX.     77002-3111                       the power of eminent domain without         approval  of
        7131223.5666                                          the City Council of the city of Fort Worth?

                                                                  (2)  If    the voters    confirm  creation     of            the
        606 Broadway,         Suite 312
        Lubbock,     TX.     79401.3479
                                                             authority    and levy of the proposed      sales   and            use
        606,747.5236                                         tax, will     the authority    be empowered to use                the
                                                             power of eminent       domain to acquire       land for             a
                                                             station    or terminal     complex without    approval             of
        4309 N. Tenth, Suite B
                                                             the City Council of the city of Fort Worth?
        McAllen.     TX. 76501-1665
        5121662.4547
                                                It is apparent  to us that the authority    is not empowered to exercise
                                                the power of eminent domain generally    or to acquire  land for a station
        200 Main Plaza. Suite 400               or terminal  complex without  the approval    of the City Council   of the
        San Antonio,  TX. 76205.2797
                                                city of Fort Worth.
        5121225-4191

                                                       Section     10(e)     requires     an authority      to obtain      the consent      of a
        An Equal       Opportunity/             city   council      before     the authority        may change,     alter,     or damage any
        Affirmative      Action     Employer    property     or facilities         of a city      such as streets,        alleys,    roads,    or
                                                pipelines.        Sections      10(g)    and 10(h)     require   an authority        to obtain
                                                approval     from a city         council     before    the authority       may acquire      land
                                                through     exercise       of    the power of         eminent   domain.        Section     14(c)
                                                requires     that     sn executive         committee      of an authority         designate      a
                                                proposed      station      or terminal        complex     as part    of a transportation
                                                system within        a comprehensive         service    plan approved      by resolution       of
    -                                           the committee.         Section      14(d) requires      an authority     to obtain approval




                                                                                    p.   364
Honorable    Gibson    D.   (Gib)    Lewis    - Page 2 (JM-86)




of a city   council  for         the location      of     a station     or   tennina'   complex
within  the city limits          or extraterritorial         jurisdiction       of a city.

       You have advised   us that the city      of Fort Worth comprises    the
entire   area within  the jurisdiction     of the Fort Worth Transportation
Authority.     Hence,  it is clear     that in order   for  the authority   to
exercise   the power of eminent domain to acquire      land for a station   or
terminal    complex or for other purposes,     it must have the approval    of
the Fort Worth City Council.

                                         SUMMARY

                 The Fort Worth          Trsnsportatio           Authority     must
             obtain  the approval        of
             in order to exercise




                                                         Attorney   General    of   Texas

TOM GREEN
First Assistant       Attorney      General

DAVID R. RICHARDS
Executive Assistant         Attorney     General

Prepared    by Colin Carl
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin,   Chairman
Jon Bible
David Brooks
Colin Carl
Susan Garrison
Jim Moellinges
Nancy Sutton




                                              p.   365